Citation Nr: 0706328	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran retired in September 1989 after more than 20 
years of active service.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The veteran testified at a personal hearing in September 2004 
before the undersigned Acting Veterans Law Judge.  This case 
was remanded by the Board in December 2004 for additional 
development that included specialty VA examinations.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain more 
nearly approximates severe lumbosacral strain with listing of 
spine, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, and narrowing or irregularity of joint space, with 
abnormal mobility on forced motion for the entire appeal 
period for an increased rating; and has not at any time 
manifested unfavorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
service-connected lumbosacral strain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5237, 
5242 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in 
effect prior to September 26, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, letters dated in February 2001, January 2005, 
and March 2006 advised the appellant of the information and 
evidence that would substantiate the claim for an increased 
rating.  The purpose behind the notice requirements has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including a personal hearing before 
the undersigned Acting Veterans Law Judge in 2004.  No 
further VA notice is therefore required with respect to this 
increased rating claim.  

Service medical records, multiple VA medical records and 
examination reports, including a June 2005 VA examination 
report, lay statements, and a transcript of personal hearing 
testimony have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim for 
increased rating, and VA has satisfied the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's 
increased rating claim.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the increased rating claim discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Increased Rating for Lumbosacral Strain

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Decision).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  Any  reasonable doubt regarding a degree of 
disability will be  resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of  
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).   

On the occasion of a personal hearing before the undersigned 
Acting Veterans Law Judge in September 2004, the veteran 
testified that his service-connected lumbosacral strain has 
increased in severity, and complained of low back pain, 
tenderness, and limitation of motion.  In the most recent 
statement of record dated in November 2006, the veteran wrote 
that he experienced low back pain, left-sided radiating back 
pain, knotted muscles of the low back, swelling, and 
stiffness, and that this limited prolonged standing or 
walking and lifting.  

The service-connected lumbosacral strain was rated under 
Diagnostic Code 5295.  Diagnostic Code 5295 that was in 
effect prior to September 26, 2003 provides a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, and a 40 percent (maximum) rating 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.
Diagnostic Code 5292 that was in effect prior to September 
26, 2003 provides a 20 percent rating for moderate limitation 
of motion of the lumbar spine, and a 40 percent (maximum) 
rating for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a.

During the course of this appeal, the regulations for rating 
disabilities of the spine were revised, effective September 
26, 2003, and the most favorable one must be applied.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The evidence of record includes a February 2001 VA 
examination report that reflects complaints of low back pain, 
stiffness, fatigability, lack of endurance, and intermittent 
low back spasm.  Clinical findings that included palpable 
spasm, leftward scoliosis, and ranges of motion limited by 
pain, including flexion limited to 60 degrees, including 
positive paraspinous muscular pain with straight leg raising.  

An August 2002 VA examination report reflects complaints of 
constant lumbar pain, muscle weakness, and stiffness, 
fatigability, and lack of endurance.  Clinical findings 
included sciatic pain on straight leg raising, small disc 
bulge at L4-L5, and mild facet joint degeneration at L3-L4 
and L4-L5.  No disc herniation or nerve impingement was 
found. 

A June 2003 VA examination report reflects complaints of 
constant lumbar pain that radiated in a sciatic distribution, 
and limitations on lifting, pushing, pulling, and prolonged 
standing and sitting.  Clinical findings included mild 
straightening of the normal lordotic curve of the lumbar 
spine, marked muscle guarding and rigidity, notable muscle 
atrophy that was more on the left side, lumbar scoliosis, 
forward flexion to 45 degrees, with visible spasms of lumbar 
musculature on extension, lateral flexion to 22 degrees to 
the right and 24 degrees to the left with onset of lumbar 
spasms, rotation of the lumbar spine to 5 degrees to the left 
and 4 degrees to the right (limited by complaints of 
sciatica), small disc bulge at L4-L5 level, and mild facet 
joint degenerative changes at L3-L4 and L4-L5.  The relevant 
diagnosis was chronic lumbar sprain/strain. 

A June 2005 VA examination report reflects the veteran's 
report of progressive worsening of the lumbar spine 
disability, moderate constant low back pain, including 
constant left-sided pain, flare-ups of back symptoms 
including pain that occurred weekly and lasted two to three 
days, fatigue, decreased motion, stiffness, weakness, and 
spasm.  Clinical findings at the June 2005 VA examination 
included no evidence of ankylosis, but found guarding, pain 
with motion, tenderness, weakness, abnormal gait due to these 
factors, limitation of forward flexion of the lumbar spine to 
60 degrees (limited at that point by pain), and combined 
ranges of motion of the thoracolumbar spine of 145 degrees 
(limited at that point in each range of motion measure by 
pain).  Painful motion is considered limited motion at the 
point that the pain actually sets in.  See VAOPGCPREC 9-98.

Based on this evidence, the Board finds that, for the entire 
appeal period for an increased rating, the symptomatology 
associated with the veteran's service-connected lumbosacral 
strain more nearly approximates severe lumbosacral strain, as 
required for a 40 percent disability rating under Diagnostic 
Code 5295 in effect prior to September 26, 2003.  The 
evidence of record, including the veteran's consistent 
reports of symptoms, clinical findings based on two VA 
examinations, and VA treatment records, shows that the 
veteran's service-connected lumbosacral strain more nearly 
approximates severe lumbosacral strain with listing of spine.  
The limitation of forward flexion of the lumbar spine to 60 
degrees (limited at that point by pain), especially in light 
of the significant complaints and clinical findings that 
include muscle spasm, tenderness, guarding, and atrophy, more 
nearly approximates marked limitation of forward bending in 
the standing position.  Clinical findings also included 
lumbar scoliosis (an appreciable lateral deviation in the 
normally straight vertical line of the spine), which is some 
evidence of loss of lateral motion.  The evidence further 
shows osteo-arthritic changes (mild facet joint degenerative 
changes at L3-L4 and L4-L5), and narrowing or irregularity of 
joint space (small disc bulge at L4-L5 level), with abnormal 
mobility on forced motion (combined ranges of motion of the 
thoracolumbar spine of 145 degrees limited at that point in 
each range of motion measure by pain) for the entire appeal 
period for an increased rating.  This is the maximum 
schedular rating provided for severe lumbosacral strain under 
Diagnostic Code 5295 in effect prior to September 26, 2003.

A higher rating than 40 percent is not possible under 
Diagnostic Code 5292 (in effect prior to September 26, 2003) 
because 40 percent is also the maximum schedular rating 
provided for a disability rating based on limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  

The Board has also considered the revised rating criteria, 
and finds that no more than a 20 percent rating would be 
warranted under the criteria for rating disabilities of the 
thoracolumbar spine, Diagnostic Codes 5237 or 5242, for the 
period from September 26, 2003 (General Rating Formula for 
Diseases and Injuries of the Spine).  The limitation of 
flexion of the veteran's lumbar spine to 60 degrees meets the 
criteria of forward flexion of the thoracolumbar spine of 60 
degrees or less, which warrants only a 20 percent rating, and 
the combined ranges of motion of the thoracolumbar spine of 
145 degrees would warrant only a 10 percent rating under the 
revised rating criteria.  The evidence of record does not 
show unfavorable ankylosis of the entire thoracolumbar spine, 
as required for a 50 percent rating under the revised 
criteria.  The evidence shows that the veteran still has at 
least 145 degrees of combined ranges of motion of the 
thoracolumbar spine that is not limited beyond that point by 
pain or other orthopedic factors.  

In addition, the competent medical evidence does not show 
that the veteran has intervertebral disc syndrome so as to 
warrant consideration of a higher rating under Diagnostic 
Code 5243 under the revised rating criteria, and the evidence 
does not show actual incapacitating episodes that require bed 
rest prescribed by a physician and treatment by a physician, 
as defined by Note 1 to Diagnostic Code 5243.  Because a 
preponderance of the evidence is against that aspect of a 
claim for an increased rating higher than 40 percent, there 
is no reasonable doubt to resolve in the veteran's favor. 

The Board finds that the old regulatory criteria effective 
prior to September 26, 2003 are more favorable to the veteran 
because a rating under the old criteria would result in an 
increased rating for the entire period of the veteran's claim 
for increase, whereas a rating under the revised criteria 
would merit no more than the current 20 percent rating. 

A separate rating for neurologic disability as secondary to 
the service-connected lumbosacral strain disability is not 
warranted because a separately diagnosed disability is not 
shown by the competent medical evidence or record.  VA 
treatment records show no nerve root impingement at the site 
of the disc bulge, and show intact sensation.  VA examination 
reports show subjective reports of numbness and tingling, but 
minimal clinical findings, and a diagnosis attributing such 
reported symptoms to psychogenic disorder rather than the 
service-connected lumbosacral strain disability.  


ORDER

A 40 percent disability rating for service-connected 
lumbosacral strain is granted, subject to the criteria for 
payment of monetary awards.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


